DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed September 28, 2021 is received and entered.
2.	Claims 1 – 3, 9, and 11 are amended.  Claims 4, 12, and 14 are cancelled.  Claims 15 – 20 are newly added.  Claims 1 – 3, 5 – 11, 13, and 15 – 20 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The rejections of claims 1 – 14 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
5.	On pages 10 – 11 of the Response, Applicant argues that the prior art of record does not teach the subject matter newly added in claims 1 and 11.
Applicant’s arguments have been fully considered and are persuasive in light of the newly added subject matter.  However, upon further consideration, a new ground(s) of rejection is made in view of Mesaros et al. (U.S. Pub. 2013/0321350).

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 19, the recitations “the reference coordinate axis”, “the first axis”, and “the second axis” lack proper antecedent basis which renders this claim indefinite.  None of these elements have been introduced in claim 1, from which this claim depends.  Accordingly, it is unclear to what Applicant is referring by these recitations.  This lack of clarity renders this claim indefinite.

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1 – 3, 5 – 6, 9 – 11, 13, 17 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lindsay et al. (U.S. Pu. 2013/0154959) in view of Mesaros et al. (U.S. Pub. 2013/0321350).
Regarding claim 1, Lindsay teaches: an electronic apparatus (FIGS. 1, 6; mobile device 100) comprising:
at least one processor and/or at least one circuit to perform the operations of the following units (FIG. 6; paragraphs [0039], [0043]; main processor 302 controls the overall operation of the mobile device 100.  Each of the described functions executed by 
an operation-detecting unit configured to detect a move operation (FIGS. 1, 6; paragraphs [0026] – [0028]; touch-sensitive display 102 detects touch inputs and gestures [move operation] such as a swiping motion);
a notification unit configured to send a notification prompting a user to perform the move operation of drawing a linear trajectory in a specific direction (FIG. 14; paragraph [0090]; calibration module 612 executes a calibration routine which displays a prompt or a series of prompts that instruct a user to perform one or more gestures at various orientations and directions.  For example, the prompt(s) may ask a user to input horizontal and vertical swipes in each direction); and
an execution unit configured to
(1) acquire reference curve information indicating information on a degree of curvature calculated by a first move operation corresponding to the notification, which has been detected by the operation-detecting unit, wherein the reference curve information is information for determining whether the move operation is in the specific direction (FIG. 14; paragraphs [0077], [0080], [0090], [0092]; the calibration routine repeatedly captures a specific gesture by a user to determine a range of values that still correspond to the specific gesture as a calibrated gesture [first move operation].  Once calibrated, the range of values is used to determine whether properties of a subsequently applied gesture matches predetermined criteria of a calibrated gesture.  The properties and range of values may include angle, speed, length, curvature, etc.  
(2) compare, in a case where a third move operation is performed later than the first move operation, a trajectory of the third move operation and the reference curve information, and execute a predetermined processing in a direction (FIG. 11; paragraphs [0080] – [0084], [0093]; after the mobile device 100 has been calibrated for gesture inputs, a subsequent gesture input [third move operation] may be received in step 700.  In steps 702 and 704, it is determined whether the properties of the subsequent gesture input [third move operation] match properties of the calibrated gesture [first move operation].  As set forth above, these properties may include a range of values including angle, speed, length, curvature, etc.  If the subsequent gesture input [third move operation] falls within the range of values of the properties of the calibrated gesture [first move operation], a specific command mapped to the calibrated gesture [first move operation] is associated with the subsequent gesture input [third move operation] and a corresponding command is executed).
Lindsay fails to explicitly disclose: the degree of curvature is with reference to a parabola; and the execution unit is configured to correct the trajectory using the 
However, Mesaros teaches: the degree of curvature is with reference to a parabola (FIGS. 2, 4; paragraph [0029]; a user’s input is moved on a trajectory 202.  As illustrated, trajectory 202 may have a parabolic shape); and
the execution unit is configured to correct the trajectory using the reference curve information to eliminate distortion of the trajectory, and execute a predetermined processing in a direction according to the corrected trajectory (FIGS. 2 – 4; paragraph [0032]; a user’s input trajectory 202 having a parabolic shape is corrected to have a straight line trajectory 302.  This correction has the effect of eliminating distortion of a user’s input trajectory 202.  Once the user’s input trajectory 202 is corrected to a straight line trajectory 302, any processing would be performed relative to the corrected straight line trajectory 302).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lindsay and Mesaros to yield predictable results.  More specifically, the teachings of a touch input device that recognizes a gesture input as matching a calibrated gesture when the gesture input has properties, including curvature, angle, length, etc., within an allowable range, as taught by Lindsay, are known.  Additionally, the teachings of a touch input device that corrects a gesture input to remove unintended curvature and angles of the gesture input in order to provide a straight line input, as taught by Mesaros, are known as well.  The combination of the known teachings of Lindsay and Mesaros would yield the predictable result of a touch input device that corrects a Mesaros, into the device of Lindsay.  Such a modification merely adds an additional step to the process of Lindsay without changing the overall operations of the device.  While this additional step may be less efficient, it is nonetheless obvious in view of the combined teachings of Lindsay and Mesaros.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lindsay and Mesaros to yield the aforementioned predictable results.
Regarding claim 11, this claim is merely a method recitation of the functional operations of the apparatus of claim 1.  Accordingly, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection is not included in this Office Action for purposes of brevity.
Regarding claim 2, Lindsay teaches: wherein, the specific direction includes a first direction and a second direction orthogonal to the first direction (FIG. 14; paragraph [0090]; as set forth above, calibration 612 executes a calibration routine which displays a prompt or a series of prompts that instruct a user to perform one or more gestures at various orientations and directions.  The horizontal direction is the “first direction” and the vertical direction is the “second direction” which is orthogonal to the first direction), and
the notification unit is configured to send 

(2) a second notification prompting the user to perform a move operation of drawing a linear trajectory in the second direction (FIG. 14; paragraph [0090]; a prompt for a vertical gesture corresponds to the “second notification” and the “second direction”); and
the execution unit configured to
(1) acquire reference coordinate axis information including, in a case where the trajectory of the first move operation corresponding to the first notification and the trajectory of the second move operation 4110200992US01corresponding to the second notification, which have been detected by the operation-detecting unit, are not in an orthogonal relationship, a first axis of an approximate line of the trajectory of the first move operation and the second axis of an approximate line of the trajectory of the second move operation, with the first and second axes being not orthogonal to each other, wherein the reference coordinate axis information is information for determining the direction of the move operation (FIG. 14; paragraphs [0077], [0080], [0090], [0092]; the calibration routine repeatedly captures a specific gesture by a user to determine a range of values that still correspond to the specific gesture as a calibrated gesture.  A horizontal calibrated gesture corresponds to a first move operation and a vertical calibrated gesture corresponds to a second move operation.  Once calibrated, the range of values is used to determine whether properties of a subsequently applied gesture matches predetermined criteria of a calibrated gesture.  The properties and range of 
(2) compare, in a case where the third move operation is performed later than the first and second move operations, the trajectory of the third move operation and the reference curve information (FIG. 11; paragraphs [0080] – [0084], [0093]; after the mobile device 100 has been calibrated for gesture inputs, a subsequent gesture input [third move operation] may be received in step 700.  In steps 702 and 704, it is determined whether the properties of the subsequent gesture input [third move operation] match properties of the calibrated gesture [first move operation].  As set forth above, these properties may include a range of values including angle, speed, length, curvature, etc.  If the subsequent gesture input [third move operation] falls within the range of values of the properties of the calibrated gesture [first move operation], a specific command mapped to the calibrated gesture [first move operation] is associated with the subsequent gesture input [third move operation] and a corresponding command is executed).
Regarding claim 3, Lindsay teaches: wherein, in a case where the move operation in a direction parallel to the specific direction is implemented, the execution unit is further configured:
(1) to execute processing based on the specific direction in a case where the first move operation is not a curve (FIG. 11; paragraphs [0080] – [0084], [0093]; as set forth above, in steps 702 and 704, it is determined whether the properties of the subsequent gesture input [third move operation] match properties of the calibrated gesture [first move operation].  These properties may include a range of values including angle, speed, length, curvature, etc.  Specifically, if a horizontal swiping input has a curve below a threshold, this input is recognized as a valid horizontal swiping input, i.e., the movement of the gesture as a whole is not a curve.  Then the process continues to step 706 to execute a corresponding command), and
(2) not to execute processing based on the specific direction in a case where the first move operation is a curve (FIG. 11; paragraphs [0080] – [0084], [0093]; if a horizontal swiping input has a curve above a threshold, this input is not recognized as a valid horizontal swiping input, i.e., the movement of the gesture as a whole is interpreted as an invalid curve input.  Then the process returns to step 700 to detect subsequent gesture inputs).
Regarding claim 5, Lindsay teaches: wherein the move operation is an operation of moving an operating body (FIG. 1; paragraph [0051]; a touch gesture may be applied by any suitable object including a finger, thumb, appendage, stylus, pen, etc.).
Regarding claim 6, Lindsay teaches: wherein the move operation is an operation of moving a touch position with respect to a touch operating member (FIG. 1; paragraph [0051]; a touch gesture may be applied by any suitable object including a finger, thumb, appendage, stylus, pen, etc.).
Regarding claim 9, Lindsay teaches: wherein the first move operation is the move operation performed in a calibration mode (FIG. 14; as set forth above, the “first move operation” is entered as part of a calibration routine), and
wherein the third move operation is the move operation performed in a mode different from the calibration mode (FIG. 14; as set forth above, the “third move operation” is entered as part of a regular input mode that is separate and apart from the calibration routine).
Regarding claim 10, Lindsay teaches: wherein the execution unit is further configured to execute processing based on
(1) the direction of the third move operation determined by performing conversion based on the comparison from the trajectory of the third move operation (FIG. 11; paragraphs [0090], [0092], [0093]; as set forth above with regard to claim 1, the execution of a command associated based on a match of the properties of a subsequent gesture input [third move operation] with a calibrated gesture [first move operation].  These properties include direction to differentiate between horizontal, vertical, and diagonal gestures.  For example, if the “third move operation” has an angle in a range between -20 – 20°, it would be recognized as a horizontal gesture by converting the “third move operation” at a slight angle to be interpreted as a horizontal gesture) and

Regarding claim 13, Lindsay teaches: a non-transitory computer-readable storage medium storing a program for causing a computer to execute the control method according to claim 11 (paragraph [0024]; a computer readable storage medium embodiment is disclosed for performing functions of the disclosed device).  
Regarding claim 17, Lindsay teaches: wherein the specific direction is one of up, down, left and right directions (FIG. 14; paragraph [0090]; as set forth above, the calibration prompt can as the user to enter horizontal [left or right] or vertical [up or down] gestures).
Regarding claim 18, Lindsay teaches: wherein the execution unit is configured to acquire a set of trajectories of the first move operation in up, down, left and right directions as the reference curve information (FIG. 14; paragraphs [0090], [0092]; as set forth above, the user’s gesture input can be horizontal [left or right] or vertical [up or down] gestures).
Regarding claim 20, Lindsay teaches: wherein the execution unit is configured to generate a user-specific coordinate system using the first axis and the second axis (FIG. 14; paragraphs [0077], [0080], [0090], [0092]; as set forth above, the calibration routine repeatedly captures a specific gesture by a user to determine a range of values that still correspond to the specific gesture as a calibrated gesture.  Once calibrated, the range of values is used to determine whether properties of a subsequently applied gesture matches predetermined criteria of a calibrated gesture.  The properties and range of values may include direction, angle, speed, length, curvature, etc.  For example, when a user calibrates a horizontal swiping gesture, as set forth above, an allowable range of motion for the gesture may include a curve with a maximum angle below a certain threshold.  These calibrated horizontal/vertical swiping gestures would include “reference coordinate axis information” [user-specific coordinate system] that is based on a specific user’s calibration and based on the recorded range of values that still correspond to these gestures that indicate horizontal/vertical gestures have been input).
Lindsay fails to explicitly disclose: wherein the execution unit is configured to correct the trajectory of the third move operation using the user-specific coordinate system.
Mesaros teaches: wherein the execution unit is configured to correct the trajectory of the third move operation using the user-specific coordinate system (FIGS. 2 – 4; paragraph [0032]; a user’s input trajectory 202 is corrected to have a straight line trajectory 302.  When combined with Lindsay, this correction would be applied with reference to the “user-specific coordinate system” determined by Lindsay’s calibration set forth above).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Lindsay and Mesaros to yield predictable results for at least the reasons set forth above with regard to claim 1.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Mesaros, as applied to claim 5 above, in further view of Hicks (U.S. Pub. 2014/0306899).
Regarding claim 7, neither Lindsay nor Mesaros explicitly disclose: wherein the move operation is an operation of moving a mouse.
However, Hicks teaches: wherein the move operation is an operation of moving a mouse (FIG. 3b; paragraph [0041]; a swipe gesture causes a cursor, i.e., an operation 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Lindsay using the known teachings of Hicks to yield predictable results.  More specifically, it would have been obvious to merely utilize a mouse-type cursor movement in response to a swipe gesture, as taught by Hicks, into a device that detects and executes operations in response to swipe gestures, as taught by Lindsay.  In other words, it would have been obvious to incorporate the particular function of moving a mouse-type cursor of Hicks in response to an identical swiping gesture input of Lindsay.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Lindsay using the known teachings of Hicks to yield the aforementioned predictable results.

11.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Mesaros, as applied to claim 1 above, in further view of Apostolos et al. (U.S. Pub. 2020/0117783).
Regarding claim 8, neither Lindsay nor Mesaros explicitly disclose: wherein the execution unit is further configured to use, from among a plurality of pieces of information, information in which a character value of a finger of a user who has performed the corresponding first move operation matches a character value of a finger 
However, Apostolos teaches: wherein the execution unit is further configured to use, from among a plurality of pieces of information, information in which a character value of a finger of a user who has performed the corresponding first move operation matches a character value of a finger of a user who performs the third move operation, as the information to be compared with the trajectory of the third move operation (paragraphs [0088], [0094]; a calibration barcode [pieces of information] corresponding to a user’s fingerprint [character value] is used during verification of a user’s swipe input.  In other words, a user’s fingerprint is used as part of the calibration which is compared against the “third move operation” to ensure only authorized users can perform the function corresponding to the applied gesture input).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the known teachings of Lindsay using the known teachings of Apostolos to yield predictable results.  More specifically, it would have been obvious to merely utilize fingerprint-authentication in conjunction with swipe gesture inputs, as taught by Apostolos, into a device that detects and executes operations in response to swipe gestures, as taught by Lindsay.  In other words, it would have been obvious to incorporate the particular fingerprint matching aspect of a detectible swipe gesture of Apostolos as a condition to detect a particular swiping gesture input of Lindsay.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to Lindsay using the known teachings of Apostolos to yield the aforementioned predictable results.

12.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Mesaros, as applied to claim 1 above, in further view of Mitarai (U.S. Pub. 2014/0029121).
Regarding claim 15, neither Lindsay nor Mesaros explicitly disclose: wherein the predetermined processing is a processing of moving an auto focus frame indicating a focus detection position.
However, Mitarai teaches: wherein the predetermined processing is a processing of moving an auto focus frame indicating a focus detection position (paragraph [0018]; a touch input gesture can be used to move an autofocus function of a lens according to the touch input gesture).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combined known teachings of Lindsay and Mesaros using the known teachings of Mitarai to yield predictable results.  More specifically, it would have been obvious to merely utilize a touch input gesture to change an autofocus in a camera-type environment, as taught by Mitarai, into a device that detects and executes operations in response to swipe gestures, as taught by Lindsay.  In other words, it would have been obvious to incorporate the particular autofocus change in response to touch input of Mitarai as a response to a particular swiping gesture input of Lindsay.  Such a modification would merely require executing a camera application within the device of Lindsay and display Lindsay and Mesaros using the known teachings of Mitarai to yield the aforementioned predictable results.


13.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lindsay in view of Mesaros, as applied to claim 1 above, in further view of Oliaei et al. (U.S. Pub. 2016/0091308).
Regarding claim 16, neither Lindsay nor Mesaros explicitly disclose: wherein the operation-detecting unit is configured to detect the move operation on a surface of a push operation button performed by one hand of the user.
However, Oliaei teaches: wherein the operation-detecting unit is configured to detect the move operation on a surface of a push operation button performed by one hand of the user (paragraph [0078]; a gesture recognition system can be incorporated into buttons).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combined known teachings of Lindsay and Mesaros using the known teachings of Oliaei to yield predictable results.  More specifically, it would have been obvious to incorporate the touch gesture calibration and recognition of Lindsay into a device that uses a button as a means for receiving touch input gestures, as taught by Oliaei.  Such a modification Lindsay into the particular button-based gesture recognition system of Oliaei.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to modify the combined known teachings of Lindsay and Mesaros using the known teachings of Mitarai to yield the aforementioned predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626